NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 6 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HRAIR NAZARI; JOULIET AKBARY                     No.    14-72035
 MASIHY; SELINA NAZARI; SEVADA
 NAZARI,                                          Agency Nos.       A088-290-114
                                                                    A088-290-115
              Petitioners,                                          A088-290-116
                                                                    A088-290-492
    v.

 LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 24, 2016**

Before: REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Hrair Nazari, Jouliet Akbary Masihy, Selina Nazari, and Sevada Nazari,

natives of Iran and citizens of Germany, seek review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum. We have jurisdiction under 8

U.S.C. § 1252. See Bao Tai Nian v. Holder, 683 F.3d 1227, 1229-30 (9th Cir.

2012). We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      The record does not compel the conclusion that the government of Germany

was or would be unwilling or unable to control the individuals petitioners fear.

See Sowe v. Mukasey, 538 F.3d 1281, 1286 (9th Cir. 2008) (declining to second-

guess an IJ’s construction of a somewhat contradictory country report where the IJ

rationally construed the report and analyzed petitioner’s specific situation); see

also Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (record did not

compel a finding that the government was unable or unwilling to control

perpetrators where petitioner did not give the police the names of any suspects and

the police investigated but were unable to solve the crime).

      Thus, we uphold the BIA’s denial of petitioners’ asylum claims.

      PETITION FOR REVIEW DENIED.




                                          2